154 U.S. 608
14 S.Ct. 1207
22 L.Ed. 409
NORTHWESTERN UNION PACKET CO.v.EUPHRALIA F. VILES.
No. 70.
December 7, 1874.

Mr. Justice STRONG delivered the opinion of the court.


1
The errors assigned in this case are the same as those which were considered in the case of these plaintiffs against Clough and wife, just decided (20 Wall. 528), except that some assigned in that case have not been assigned in this. The rejection of Turner's deposition and the admission of the captain's declarations to Mrs. Clough are the only matters now brought to our attention. We need add nothing to what we have said in the former case. The same reasons that required the reversal of the judgment obtained by Clough and wife require the reversal of this judgment. Indeed, the error here is more apparent. It does not appear that the conversation of the captain with Mrs. Clough occurred before the plaintiff left the boat, and before the relation as a passenger to the defendants or to the captain had ceased. In fact, the contrary appears.


2
The judgment of the circuit court is reversed, and a venire de novo is directed.


3
John W. Cary and J. P. C. Cottrell, for plaintiff in error.


4
M. H. Carpenter, for defendant in error.